Citation Nr: 0307752	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  97-26 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for otitis media of 
the left ear, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
defective hearing of the left ear.

3.  Entitlement to service connection for defective hearing 
of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran's case was remanded in 
August 1999 for additional development.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's 10 percent rating for otitis media of the 
left ear has been in effect for over 20 years and is a 
protected rating.

2.  The veteran's left ear otitis media is manifested 
primarily by chronic drainage, infection and impacted 
cerumen.  It is not manifested by labyrinthitis, facial nerve 
paralysis or bone loss of the skull.

3.  The veteran is service connected for hearing loss in the 
left ear only.

4.  The veteran's left hearing loss is manifested by level II 
hearing as of September 1996 and level I hearing as of 
October 2002.

5.  The RO denied the veteran's claim of service connection 
for defective hearing of the right ear in October 1996.  
Notice of the rating was provided in November 1996.
 
6.  A notice of disagreement with the denial was received 
from the veteran in January 1997.

7.  A statement of the case was mailed by the RO to the 
veteran on August 18, 1997.

8.  No further communication on the issue was received until 
June 1998.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left ear otitis media have not been met.  38 U.S.C.A. 
§§1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.87a, 
Diagnostic Code 6200 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2002).

2.  A compensable evaluation for service-connected left ear 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 2002); 38 C.F.R. §§ 3.383, 4.85-4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 3.383, 4.85-4.86, Diagnostic 
Code 6100 (2002); Veterans Benefits Act of 2002, Public Law 
107-330.

3.  The veteran is statutorily barred from appealing the 
October 1996 RO decision which denied the claim of service 
connection for defective hearing of the right ear.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was originally granted service connection for 
otitis media of the left ear in May 1958.  He was assigned a 
10 percent rating, effective from April 1958 that has 
remained in effect until the present.  The veteran was 
granted service connection for hearing loss in the left ear 
in July 1963 and assigned a noncompensable disability rating 
effective from June 1963.  The noncompensable rating remains 
in effect.

The veteran submitted his current claim for entitlement to 
increased disability evaluations in August 1996.  He argued 
for an increased evaluation for his left ear hearing loss, 
contending that he could not wear a hearing aid in the ear 
because of his chronic otitis media.  

Associated with the claims folder are VA treatment records 
for the period from December 1994 to July 1996.  The veteran 
was treated on a number of occasions for a discharge from the 
left ear.  He was fitted with bilateral hearing aids in April 
1996.

The veteran was afforded a VA audiology examination in 
September 1996.  Audiometric testing revealed puretone 
thresholds of 40, 35, 50, and 70 decibels in the left ear, at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average decibel loss was 49 in the left ear.  The veteran had 
a speech recognition score of 86 percent for the left ear.  
The Board notes that the veteran had puretone thresholds of 
20, 25, 40, and 50 in the right ear for an average decibel 
loss of 33.  The veteran had a speech discrimination score of 
92 percent for the right ear.

The veteran was also afforded a VA ear, nose and throat (ENT) 
examination in September 1996.  The examiner noted that the 
veteran had a bilateral hearing loss but used a hearing aid 
only in his right ear.  The veteran related a long history of 
drainage from the left ear.  The examiner reported that the 
veteran's auricles were within normal limits.  In regard to 
the external canals, cerumen was removed from the right 
external auditory canal.  There was purulent material in the 
left ear that was suctioned.  The left tympanic membrane 
showed dull, retracted and scarred drum.  There was a 
perforation with drainage.  The examiner said that the left 
ear tympanum was scarred and probably filled with 
cholesteatoma.  Examination of the mastoid was reported as 
negative.  The examiner said that the veteran's ear disease 
did not affect any function other than hearing.  The examiner 
reported infectious disease process in the middle left ear.  
It was described as chronic otitis media with cholesteatoma.  
Tinnitus was also diagnosed.

The veteran's claim for increased ratings was denied in 
October 1996.

The veteran submitted his notice of disagreement January 
1997.  He contended that his service-connected disabilities 
warranted increased ratings.  He said that his otitis of the 
left ear deterred him from seeking gainful employment.

The veteran's appeal was certified to the Board in April 
1999.  The Board issued a remand in August 1999.  The Board 
noted that the regulations used to evaluate diseases of the 
ear and other sense organs were amended in May 1999, 
effective June 10, 1999.  The Board also noted that a new VA 
examination was required to assess the veteran's otitis 
media.

The RO wrote to the veteran in August 1999.  He was requested 
to provide, or identify, evidence of current or past 
treatment for his left ear hearing loss and otitis media.  He 
was requested to complete an authorization form to enable the 
RO to obtain records on his behalf.

The veteran responded in September 1999 that he had received 
his medical treatment at the VA medical center (VAMC) in 
Northport, New York.  

Associated with the claims folder are VA outpatient treatment 
records from VAMC Northport in August 1999.  The records 
reflected several instances of treatment for drainage from 
the left ear and removal of impacted cerumen.

For some unexplained reason, no further action was taken in 
regard to the veteran's claim until August 2002.  The RO 
wrote to the veteran and informed him of the enactment of the 
Veterans Claims Assistance Act (VCAA) in November 2000.  The 
letter informed the veteran of VA's duty to provide notice of 
the evidence required to substantiate his claim, notice of 
evidence obtained in support of his claim and duty to provide 
assistance in the development of his claim.  The veteran was 
informed of the need to provide additional evidence in this 
case.  He was advised that he could submit the evidence 
directly or request assistance from the RO.  He was told that 
the VA records from VAMC Northport were of record and that 
additional treatment records were requested from that 
facility.  He was also advised that he would be scheduled for 
VA examinations.

Additional VA medical records from VAMC Northport were 
associated with the claims folder in August 2002.  The 
records covered a period from December 1999 to August 2002.  
Included was a hospital summary for a period of 
hospitalization in December 1999.  The veteran's hearing loss 
and otitis media were not referenced in any way at that time.  
The veteran was treated for left ear drainage in January 2001 
and cerumen removal in April and August 2002, respectively.  
The records also showed that the veteran was prescribed ear 
drops for use in the left ear.

The veteran responded to the RO's letter in September 2002.  
He stated that he had no additional evidence to submit in 
support of his claim.

The veteran was afforded a VA ENT examination in October 
2002.  The examiner noted that they had reviewed the claims 
folder, to include the September 1996 VA examination results.  
The examiner reported that the veteran's auricles were 
normal.  Cerumen was removed from both external auditory 
canals.  The left tympanic membrane showed tympanosclerosis.  
There was also an area of anterior/superior retraction with 
the possibility of a small tympanic membrane perforation in 
that area.  The tympanum was noted as normal.  The examiner 
said that the mastoid was normal with no discharge.  The 
examiner reported that there were no conditions secondary to 
ear disease, such as disturbance of balance, upper 
respiratory disease or hearing loss.  There was no evidence 
of active infection at the time of the examination.  There 
was no evidence of cholesteatoma or polyps.  There also was 
no evidence of labyrinthitis, facial paralysis, or bone loss 
of the skull.  The diagnoses were chronic left ear otitis 
media, intermittently active; scarring and probable tympanic 
membrane perforation of the left ear; and, bilateral high 
frequency sensorineural hearing loss, left ear greater than 
the right ear.

The veteran was afforded a VA audiology examination in 
October 2002.  Audiometric testing revealed puretone 
thresholds of 35, 35, 45, and 60 decibels in the left ear, at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average decibel loss was 44 in the left ear.  The veteran had 
a speech recognition score of 92 percent for the left ear.  
The Board notes that the veteran had puretone thresholds of 
30, 40, 40, and 45 in the right ear for an average decibel 
loss of 39.  The veteran had a speech discrimination score of 
94 percent for the right ear.  The examiner also provided a 
diagnosis of tinnitus for the veteran and related that 
diagnosis to the veteran's period of military service.

The veteran was granted service connection for tinnitus in 
November 2002.  There is no indication in the claims folder 
that the veteran has expressed disagreement with any aspect 
of that rating decision.  

The veteran was issued a supplemental statement of the case 
(SSOC) in November 2002.  The SSOC provided an adjudication 
of the veteran's claims using both the prior and amended 
regulations.  The SSOC also provided the veteran with the 
statutory and regulatory provisions pertinent to the VCAA.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that effective June 10, 1999, VA revised the 
criteria for evaluating Diseases of the Ear and Other Sense 
Organs.  64 Fed. Reg. 25,202-210 (1999); codified at 
38 C.F.R. § 4.85-4.87 (2002).  However, the changes in 
regulations pertaining to evaluations for otitis media and 
hearing loss were not significant in regard to this veteran's 
disability ratings.  The Board notes that the RO has had a 
chance to evaluate the veteran's claim under both the new and 
prior rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991) (where the law or regulations change while a 
case is still pending, the version most favorable to the 
claimant applies).  As such, the Board concludes that there 
is no prejudice to the veteran by evaluating his otitis media 
and hearing loss under both sets of rating criteria.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

A.  Otitis Media

The veteran's service-connected otitis media has been rated 
as 10 percent disabling under Diagnostic Code 6200 for 
chronic, suppurative, otitis media.  38 C.F.R. § 4.87a 
(1998).  Under the earlier provision, a 10 percent rating was 
assigned during the continuance of the suppurative process.  
This was the maximum schedular rating available.  

The veteran's left ear showed signs of active infection and 
cholesteatoma at the time of his September 1996 VA ENT 
examination and through the VA treatment records up through 
2001.  The October 2002 VA examination did not find an active 
infection.  The 10 percent rating would still be in order.  
Moreover, the veteran's 10 percent rating is a protected 
rating under 38 C.F.R. § 3.951(b) (2002), as it has been in 
effect for over 20 years.  

At no time was there evidence of chronic labyrinthitis, 
Meniere's syndrome or loss of the auricle to consider an 
increased rating under Diagnostic Codes 6204, 6205, or 6207, 
respectively.  38 C.F.R. § 4.87a.

Under the amended regulations, a 10 percent rating is 
warranted for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination); during suppuration or 
with aural polyps.  38 C.F.R. § 4.87 (2002), Diagnostic Code 
6200.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are to be rated separately.  38 C.F.R. § 4.87, 
Note.  

As before, the veteran's symptoms were demonstrative of 
chronic suppurative otitis media and cholesteatoma at the 
September 1996 VA examination and as documented in the VA 
treatment records.  The October 2002 VA examination reported 
no current evidence of active infection.  There was no 
evidence of mastoiditis, cholesteatoma or polyps at the later 
examination.  Thus the veteran satisfies the criteria for the 
10 percent rating, as there is evidence of the necessary 
criteria for the majority of the period and no evidence that 
his otitis media is anything less than chronic.  Moreover, as 
noted above, the 10 percent rating is protected under 
38 C.F.R. § 3.951(b), regardless of amended regulations.

Also, at no time was there evidence of labyrinthitis, facial 
nerve paralysis or bone loss of the skull to warrant 
consideration of separate ratings.  The veteran is already 
rated separately for hearing loss of the left ear and 
tinnitus.  Further, there is no evidence of Meniere's 
syndrome or loss of the auricle to consider an increased 
rating under Diagnostic Codes 6205, or 6207, respectively.  
38 C.F.R. § 4.87.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (2002).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for his service-connected left ear otitis 
media.  He has not had any surgery for the condition and 
there is no objective evidence of record that the veteran has 
missed work due to his service-connected disability.  The 
veteran alleged in his January 1997 notice of disagreement 
that the condition had deterred him from seeking gainful 
employment; however, there is no evidence to support that 
contention.  The VA examination reports and significant 
volume of VA treatment records do not reflect symptoms 
consistent with the veteran's contentions.  In fact, his left 
ear otitis has shown minimal symptomatology since 2001.  The 
veteran is in receipt of the maximum schedular rating for his 
left ear otitis.  There is no competent, objective evidence 
of the disability having an impact on the veteran's ability 
to obtain, or maintain, employment of any type.  In fact, the 
record shows that the veteran has experienced symptoms 
specifically contemplated by the schedule.  Therefore, the 
Board has concluded that referral of this claim for extra-
schedular consideration is not in order.

B.  Hearing Loss

The Board notes that The Veterans Benefits Act of 2002, 
Public Law 107-330, was enacted in December 2002, after the 
latest SSOC was issued in this case.  The Act amended 
38 U.S.C. 1160(a)(3) which pertains to rating service-
connected hearing loss disabilities where only one ear is 
service-connected.  Previously, 38 U.S.C. § 1160(a)(3) 
provided that a veteran with total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as a result of nonservice-connected disability 
would be evaluated as if the combination of the disabilities 
were the result of service-connected disability.  (Emphasis 
added).  The amendment provides that, where there is deafness 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and deafness in the other ear 
due to nonservice-connected disability, they will be 
evaluated as if the combination of the disabilities were the 
result of service-connected disability.  (Emphasis added).  
Implementing regulations have not yet been promulgated.  As 
with the change in regulations noted above, the Board is 
required to evaluate the veteran's claim under both the prior 
and amended provision under Karnas.  

As noted previously, regulations pertaining to rating 
disabilities for hearing loss were amended effective June 10, 
1999.  However, the changes made for evaluating the level of 
disability for hearing loss were not significant.  
Previously, levels of impairment were evaluated under 
Diagnostic Codes 6100-6110, with rising disability ratings 
given a different diagnostic code.  As a result of the 
revision, only Diagnostic Code 6100 applies to all levels of 
impairment.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII, 
Diagnostic Codes 6100 to 6110 (1998); 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100, (2002).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (1998), 38 C.F.R. § 3.383 
(2002).  See 38 U.S.C.A. § 1160(a)(3) (West 1991); 38 C.F.R. 
§ 4.85(f) (2002); VAOGCPREC 32-97; see also Boyer v. West, 
210 F.3d 1351, 1354-1356 (Fed. Cir. 2000).  Prior to 
December 6, 2002, compensation is only payable for the 
combination of service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear as if both 
disabilities were service connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
a nonservice-connected disability.  38 U.S.C.A. § 1160(a)(3) 
(West 1991); 38 C.F.R. § 3.383 (2002).  After December 6, 
2002, compensation may be payable for the combination of 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear if the service-
connected ear is rated at 10 percent or more.  See Veterans 
Benefits Act of 2002, Public Law 107-330, Section 103.

A review of the September 1996 VA audiometric studies, 
evaluated under the prior regulations only, correlates to 
level II hearing in the left ear.  The right ear is 
considered to be normal or a level I.  See 38 C.F.R. § 4.85, 
Table VI (1998).  The combination of the two ears corresponds 
to a noncompensable rating.  See 38 C.F.R. § 4.87, Table VII, 
Diagnostic Code 6100 (1998).  The assigned evaluation is 
determined by mechanically applying the rating criteria to 
certified test results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  The amended regulations would not be for 
consideration even if the Board found the revised version 
more favorable; the reach of the new criteria can be no 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000.

A review of the October 2002 VA audiometric studies, 
evaluated under both the prior and amended regulations, 
correlates to level I hearing in the left ear.  Again, the 
right ear would be a level I.  See 38 C.F.R. § 4.85, Table VI 
(1998); 38 C.F.R. § 4.85, Table VI (2002).  The combination 
of the two ears corresponds to a noncompensable rating.  See 
38 C.F.R. § 4.87, Table VII, Diagnostic Code 6100 (1998); 
Table VII, Diagnostic Code 6100 (2002).  

Thus there is no basis to assign an increased rating for the 
veteran's service-connected hearing loss of the left ear.  
His claim must be denied.

Even consideration of the recent change from the Veterans 
Benefits Act of 2002 would not result in an increased rating 
for the veteran.  The change is for application if the 
veteran has a service-connected hearing loss in one ear, 
compensable to a degree of 10 percent or more.  In this case, 
the veteran's service-connected left ear hearing loss is 
rated as noncompensable.  Thus the December 2002 change in 
law is not for application.  The veteran has not been 
prejudiced by the Board's analysis of this change, as there 
is no possible benefit to the veteran by the Board's 
application of the change of law in the first instance.  Like 
the individual ratings for hearing loss, the new provision is 
a mechanical application, if the service-connected hearing 
loss is compensable to a degree of 10 percent or more, it is 
for consideration, otherwise, the provision is not for 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected left 
ear otitis or left ear hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming an increased rating for his service-connected left 
ear otitis media and left ear hearing loss.  His claim has 
been pending since August 1996.  He has been advised of the 
evidence required to warrant an increase under both prior and 
amended regulations.  The case was remanded in August 1999 to 
provide for additional development of evidence to 
substantiate his claim.  Additional evidence was obtained but 
the veteran's claim remained denied.  There is no additional 
information or evidence needed to substantiate and complete 
his claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was originally granted service connection for 
left ear otitis media in 1958 and left ear hearing loss in 
1963.  He submitted his claim for increased ratings in August 
1996.  VA treatment records were obtained and associated with 
the claims folder.  The veteran was afforded a VA examination 
in September 1996 to assess his current symptoms.  His claim 
was denied in October 1996 and he was notified of the denial 
in November 1996.  The veteran was provided notice of the 
evidence of record and the basis for the denial of his claim.

The veteran was issued a statement of the case (SOC) in 
August 1997 that addressed the development of his claim up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  

The Board remanded his claim in August 1999 in order to 
obtain a more current VA examination, to provide an 
opportunity to obtain outstanding VA treatment records and to 
adjudicate the veteran's claim under both prior and amended 
regulations.

The RO contacted the veteran in August 1999 and requested 
that he identify sources of treatment and provide the 
necessary authorizations if he wanted the RO to obtain 
records on his behalf.  The veteran responded in September 
1999 that he had been treated at the VAMC in Northport.  
Pertinent records were obtained from the VAMC in August 1999.  

The RO wrote to the veteran in August 2002, citing to the 
VCAA.  The letter advised the veteran of the evidence needed 
to substantiate his claim for increased ratings.  The letter 
also advised the veteran to submit evidence on his own or 
identify sources of evidence that he wanted the RO's 
assistance to obtain.  The veteran was informed of the 
additional VA treatment records obtained on his behalf and 
that a new request for additional records would be made.  

Additional VA treatment records were obtained and associated 
with the claims folder in August 2002.  The veteran was 
afforded VA examinations in October 2002.

The veteran responded to the RO's letter in September 2002 
and stated that he had no additional evidence to submit.

The veteran was issued a SSOC in November 2002 that addressed 
the development of the claim up to that point; to include the 
additional VA records obtained after the August 1999 remand 
and the results of the October 2002 VA examinations.  The 
SSOC adjudicated the veteran's claim under both the prior and 
amended regulations.  The SSOC also provided the pertinent 
statutory and regulatory provisions of the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to justify increased ratings, under prior and 
amended regulations.  He was kept informed of the evidence 
developed by VA.  The August 1997 SOC and November 2002 SSOC 
notified the veteran as to why the evidence added to the 
record did not allow for the grant of his claims.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA treatment records were obtained and 
associated with the claims folder.  The veteran was afforded 
VA examinations in September 1996 and October 2002 to ensure 
that the record provided adequate evidence for rating of his 
disability under both the prior and amended regulations.  The 
veteran was advised of the types of evidence necessary to 
warrant increased ratings under both the prior and amended 
regulations used to evaluate his disabilities.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).

C.  Service Connection

The veteran was denied entitlement to service connection for 
defective hearing of the right ear in October 1996, with 
notice provided November 4, 1996.  He submitted a notice of 
disagreement with that decision in January 1997.  The RO 
issued a SOC in August 1997.  The veteran submitted a 
substantive appeal on a VA Form 9 in September 1997; however, 
the veteran did not include the right ear hearing loss issue.  
He specifically addressed the left ear hearing loss and 
otitis media.  No additional communication was received with 
respect to this issue until June 1998.  The issue was then 
certified on appeal to the Board.

The Board addressed the issue in the August 1999 remand.  
Specifically, the Board noted the June 1998 submission by the 
representative appeared to be beyond the one-year period.  
The Board also noted that the veteran had not yet been 
provided adequate notice of the need to submit evidence or 
argument on the issue.  

The RO wrote to the veteran in August 1999 and advised him of 
the Board's action.  The RO notified the veteran he could 
submit additional argument or evidence in regard to the issue 
of timeliness of his appeal.  He was also informed of the 
opportunity to have a hearing on the issue.  The veteran 
failed to respond to the RO's letter.

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  
38 C.F.R. § 20.200 (2002) (Emphasis added).  The substantive 
appeal can be set forth on a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202 
(2002).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  
38 C.F.R. § 20.302(b) (2002).  Additionally, an extension for 
filing a substantive appeal may be granted on motion filed 
prior to the expiration of the time limit described above.  
38 C.F.R. § 20.303 (2002).  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  

In the present case, the Board finds that the veteran did not 
timely file either a substantive appeal or a request for an 
extension of time to do so.  Given that the notice of the 
October 1996 denial was mailed to the veteran in November 
1996, and because a statement of the case was issued on 
August 18, 1997, the veteran had until November 4, 1997, to 
file either a substantive appeal or a request for an 
extension of time.  No document relating to the right ear was 
received after issuance of the statement of the case until 
June 1998.  This was beyond the time period allowed by law, 
as noted above.  Accordingly, the veteran is statutorily 
barred from appealing the October 1996 decision.  Absent a 
timely filed appeal, the Board does not have jurisdiction to 
proceed.  38 C.F.R. § 20.200; Roy, supra.  


ORDER

An increased evaluation for otitis media of the left ear is 
denied.

An increased evaluation for left ear hearing loss is denied.

The appeal for service connection for defective hearing of 
the right ear is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

